Citation Nr: 0942797	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of head 
injury to include residuals of a stroke.  

2. Entitlement to service connection for a kidney condition 
to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Appellant served in the North Carolina National Guard 
from August 1975 to August 1981.  He had periods of active 
duty for training in the years from 1976 to 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Appellant's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Appellant asserts that between 1976 and 1978 while with 
the National Guard he sustained a head injury when he fell 
off a tanker.  

The record shows that the Appellant was on federalized active 
duty for training in 1976 at Fort Leonard Wood, Fort Sill, 
and Fort Lee, but the record is not clear that he was on 
federalized active duty for training in April and May 1977 or 
in April 1978. 

The record shows that in January 1997 the Appellant suffered 
a stroke. 

The RO has determined and has notified the Appellant that the 
service treatment records from 1976 to 1978 from Womack Army 
Hospital at Fort Bragg and from 1976 from Fort Lee are 
unavailable. 


As the record is insufficient to decide the claims, further 
evidentiary development is needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Verify whether the periods of active 
duty for training with the North Carolina 
National Guard from April 30, 1977, to May 
14, 1977, and from April 18, 1978, to 
April 29, 1978, were authorized under 
federal statute: 32 U.S.C. 316, 502, 503, 
504, or 505 (38 C.F.R. §§ 3.6(c)(3).  

Also verify the location where the periods 
of active duty for training were 
conducted. 

If the records can not be obtained or 
further efforts to obtain the records 
would be futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).

2. Request treatment records, pertaining 
to a head injury from the medical 
facilities at Fort Leonard Wood, Missouri, 
and at Fort Sill, Oklahoma, from January 
30, 1976, to May 16, 1976; and from Fort 
Lee, Virginia, from April 30, 1977, to May 
14, 1977, and from April 18, 1978, to 
April 29, 1978, from 1977 to 1978.  

If the records can not be obtained or 
further efforts to obtain the records 
would be futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).



3. Other than the MRI reports in January 
and in July 1997, which are already in the 
record, ask the Appellant for private 
medical records, pertaining to treatment 
of a stroke in 1997, including any records 
of private physicians or hospital records, 
or records from the Moses Cone Health 
System, Greensboro, North Carolina.  

4. After the development has been 
completed and, if necessary to decide the 
claims, afford the Appellant a VA 
examination or obtain a VA opinion, 
38 C.F.R. § 3.159(c)(4), and then 
adjudicate the claims.  If any benefit 
sought remains denied, furnish the 
Appellant and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


